DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 23 February 2021.
Claims 1-21 are currently pending and have been examined.

Claim Objections
Claims 6-7, 9-14 are objected to because of the following informalities: 
Claim 6 depends on itself.  Appropriate correction is required. For examination purposes, the examiner construes claims 6 and 7 to depend on claim to depend on claim 5.
Claim 9-14 recite “the method of claim 1.” However, claim 1 is directed to a system. Appropriate correction is required. For examination purposes, the examiner construes claims 9-14 to depend on method claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, a method and computer program product).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 1, 8 and 15 recite in part, determining a first aggregate review rating for a product, the first aggregate review rating based on a first group of multiple user accounts; determining a second aggregate review rating for the product, the second aggregate review rating based on a second group of multiple user accounts, wherein the second aggregate review rating is based on a subset of the first group of multiple user accounts, and the subset includes user accounts of the first group having a confirmed electronic connection with a primary user account; and displaying for the primary user account, the particular product having an indication of the first aggregate review rating and the second aggregate review rating.
The claim limitations can be considered as a mental process abstract idea category as they are related to gathering and analyzing review ratings for products  and electronic connections and determining a first aggregate rating and a second aggregate rating for the product based on observation, evaluation, judgement and opinion, for instance, with the aid of pen and paper. 
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps do not involve any activities that cannot be practically accomplished by the human mind by evaluating review rating of a product based on a first group of multiple user accounts to determine a first aggregate review rating, evaluating review rating based on a second group of multiple user accounts for the product to determine a second aggregate rating review rating and determining an output by human judgement and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently by a processor does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Accordingly, the claims recite an abstract idea.
Dependent claims 2-3, 9-10, 16-17 merely reiterate the same abstract ideas with further embellishments, such as receiving a rating selection for the product by the primary user account, wherein the rating selection includes a rating for a service associated with the product and a rating for the quality of the product; normalizing multiple electronic records, the electronic records having disparate textual descriptions of a group of products, the normalizing including generating a normalized description for the particular product representing the disparate textual descriptions for the group of products which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1 , 8 and 15 above.
Dependent claims 4-7, 11-14 and 18-21 recite as a whole a method of organizing human activity because the claims recite process of displaying for the primary user account, one or more user accounts, and receiving a selection of the one or more user accounts to create an electronic connection with the one or more user accounts to the primary user account; displaying, a first graphical user affordance indicating that the primary user account does not want to try a product, a second graphical user affordance indicating that the primary user account has already tried the product, and a third graphical user affordance indicating that the primary user account would the product; receiving, a selection of one of the first graphical user affordance, the second graphical user affordance or the third graphical user affordance; and storing in a database a value for the selection type in association with the primary user account; displaying, one or more products where the primary user account and another user account user both indicated that they would like to try the product; creating an electronic event record indicating a particular date and time to meet at a restaurant to try a product, wherein the product is a menu item of the restaurant, and wherein both the primary user account and another user account have indicated they would like to try the menu item. This is a method of managing personal behavior and interactions between people. The mere nominal recitation of one or more processors, a non-transitory computer-readable medium, and user interface, does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 4 and 13 recite additional elements including, one or more processors, computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied. Claims 1, 8 and 15 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “one or more hardware processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., determining and outputting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
The “graphical interface element” is recited at high level of generality and merely amounts to data elements. The “user interface” is recited at a high level of generality (i.e. a general means of displaying the particular product having an indication of the first aggregate review rating and the second aggregate review rating). Consequently the limitations, displaying for the primary user account, via a user interface, the particular product having an indication of the first aggregate review rating and the second aggregate review rating amount to outputting the result from the data collection and analysis steps, which is a form of insignificant extra-solution activity [See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“And ‘merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.’ ... The claims here are directed at abstract ideas   See also MPEP 2016.05(G)].
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the processor is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
For the displaying steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts in OIP Techs held that presenting offers and gathering statistics is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here).
Dependent claims 2-3, 5-12 and 14-20 reiterate the same additional elements as recited above and are insufficient to amount to significantly more than the judicial exception.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims as a whole are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 11, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al (US 2013/0144802 A1) in view of Ghoshal et al (US 20180182001 A1).
Claims 1, 8 and 15: Bank discloses a method, a system comprising one or more processors, and a non-transitory computer- readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising (see [0018-0021]: computer system,  These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks): 
determining a first aggregate review rating for a product, the first aggregate review rating based on a first group of multiple user accounts (see [0028]:  Each review may contain a review name (200), a rating (201), commentary (202) about the product or service, and other information useful to the user. The numeric ratings (201) from each review may be averaged and displayed as an average aggregate rating (203). The overall report containing the reviews about the criterion may be referred to as an aggregate review (204). [0030], Fig. 2: aggregate review for a product from multiple reviewers’ rating is presented); 
determining a second aggregate review rating for the product, the second aggregate review rating based on a second group of multiple user accounts, wherein the second aggregate review rating is based on a subset of the first group of multiple user accounts (see Figs. 2 and 3, [0029] After the reviews associated with the criterion are selected, the system may determine which reviews within the aggregate review (204) are applicable to the user based on the user's preferences and characteristics. Those preferences and characteristics are then used to customize a display that is personalized for the user. The user's preferences and characteristics may be used to include reviews or exclude reviews. In some examples, the user's preferences and characteristics may be used to both include and exclude reviews for the personalized display. [0037] Referring now to the example of FIG. 3, only Review Nos. 2 and 4 (206), (208) are included. The ratings of just these reviews are averaged to form a personalized average rating (209). The retained or preferred reviews may collectively form a personalized aggregate review (210)). 
and displaying for the primary user account, via a user interface, the particular product having an indication of the first aggregate review rating and the second aggregate review rating (see  [0042] In some examples, both the unfiltered, aggregate review (204) and the filtered, personalized aggregate review (210) are displayed to the user).
Bank does not explicitly disclose “the subset includes user accounts of the first group having a confirmed electronic connection with a primary user account” but Ghoshal in the same field of endeavor discloses the subset includes user accounts of the first group having a confirmed electronic connection with a primary user account (see [0123] At step 406, the review system 108 may be configured to compute a score for the review specific to the user based on the social data and the rating. In some embodiments, the review system 108 may be configured to further determine a similarity between a subject matter area and a category of the product, wherein the subject matter area may be associated with the one of the social connection with the specific user. Then the computing step (step 406) may further include calculating a higher score when the rating is higher, when an affinity associated with the one social connection with the specific user is higher, or when the similarity is higher. Computation of the score based on affinity and similarity measures may involve one or more types of machine learning algorithms, including supervised and unsupervised learning, and other methods described herein. If a user is interested in purchasing an automobile, the similarity measure may be higher for someone who is a car dealer, compared to someone who is a bank teller, for example. Among those who are car dealers, the score may be higher for someone who is a closer “friend” to the user than others (e.g., an acquaintance). In other words, the score for a friend who is a car dealer may be higher than for an acquaintance who is a car dealer due to a higher affinity between the user and the friend. [0129-0130]: For example, the values provided by each of the ten users can be adjusted up when the affinity associated with that user is higher or when a similarity of the subject matter area associated with that user and the product category is higher. The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the personalized aggregate rating of Bank, user accounts of the first group having a confirmed electronic connection with a primary user account as taught by Ghoshal because it would “provide highly relevant and reliable product reviews to the user from trustworthy reviewers, compared to reviews authored by anonymous reviewers or by those not socially connected to the user” (Ghoshal, [0002]).
Claims 2, 9 and 16: The combination of Bank and Ghoshal discloses the claimed invention as applied to claims 1, 8 and 15 above. Ghoshal further discloses receiving, via the user interface, a rating selection for the product by the primary user account, wherein the rating selection includes a rating for a service associated with the product and a rating for the quality of the product (See [0153]: FIG. 15 illustrates a UI for creating product reviews. The illustrated UI can provide an interactive way for a user to write a review. Each attribute 1508 may be rated based on qualitative or quantitative measures, including various images or FIGS. 1510 that may represent the user's review for the particular attribute.  For each of the various attributes 1508, the UI can show to a user the current average ratings of all the ratings provided for the product or of all the ratings provided by a specific group of reviewers in a user's social circle, the ratings provided by the retailer or manufacturer of the product, the ratings previously provided by the user, etc.).  
Claims 4, 11 and 18: The combination of Bank and Ghoshal discloses the claimed invention as applied to claims 1, 8 and 15 above. Ghoshal further discloses displaying for the primary user account, via the user interface, one or more user accounts, and receiving a selection of the one or more user accounts to create an electronic connection with the one or more user accounts to the primary user account (see [0107]: allow users to interact with reviews, such as saving, forwarding, commenting on, voting for a review. For example, a user can specify when a review should be saved or to whom within the user's social circle a review should be forwarded. Based on the user's interactions with the reviews, the review system can deduce the user's preferences over reviews and reviewers and can recommend products, reviews, or connections to certain users accordingly. For example, when a user frequently reviews a particular user's reviews in a product category and consistently gives high ratings to those reviews, the system can add the particular's user's future reviews to the user's review feed or request the particular user to provide a review next time the user is interested in a product in that category. On the other hand, when a user consistently gives low ratings to those reviews, the system may reduce the affinity associated with the particular user for the user or recommend initiating a chat with that particular user to discuss the difference in opinions).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bank and Ghoshal as applied to claims 1, 8 and 15 above, and further in view of Giridhari et al (US 2019/0318407 A1).
Claims 3, 10 and 17: Bank and Ghoshal discloses the claimed invention as applied to claims 1, 8 and 15 above. Bank discloses gathering reviews from multiple sources. Bank and Ghoshal do not expressly discloses normalizing multiple electronic records, the electronic records having disparate textual descriptions of a group of products, the normalizing including generating a normalized description for the particular product representing the disparate textual descriptions for the group of products but Giridhari an analogous product review system teaches, normalizing multiple electronic records, the electronic records having disparate textual descriptions of a group of products, the normalizing including generating a normalized description for the particular product representing the disparate textual descriptions for the group of products (see [0046] Relevant pieces of the information are extracted from the data retrieved from the diverse set of sources and stored. Product information gathered by aggregation may be normalized into a single unified representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Bank and Ghoshal with the system and method of normalizing multiple electronic records, the electronic records having disparate textual descriptions of a group of products, the normalizing including generating a normalized description for the particular product representing the disparate textual descriptions for the group of products as taught by Giridhari because it would improve the accuracy of the analysis of the quality of a product (Giridhari, [0046]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank and Ghoshal as applied to claims 1, 8 and 15 above, and further in view of Donsbach et al (US 7668821 B1).
Claims 5, 12, and 19: The combination of Bank and Ghoshal discloses the claimed invention as applied to claims 1, 8 and 15 above. Bank and Ghoshal disclose providing recommended items to a user. Bank and Ghoshal do not expressly disclose “displaying, via the user interface, a first graphical user affordance indicating that the primary user account does not want to try a product, a second graphical user affordance indicating that the primary user account has already tried the product, and a third graphical user affordance indicating that the primary user account would the product; receiving, via the user interface, a selection of one of the first graphical user affordance, the second graphical user affordance or the third graphical user affordance; and storing in a database a value for the selection type in association with the primary user account” but Donsbach in the same field of endeavor teaches displaying, via the user interface, a first graphical user affordance indicating that the primary user account does not want to try a product, a second graphical user affordance indicating that the primary user account has already tried the product, and a third graphical user affordance indicating that the primary user account would the product; receiving, via the user interface, a selection of one of the first graphical user affordance, the second graphical user affordance or the third graphical user affordance; and storing in a database a value for the selection type in association with the primary user account (see Fig. 3, col. 7 lines 47-56: illustrates an example recommendations page 50 which displays tag-specific recommendations for the tag "Karsten." Similar to the product detail page 30 described above with reference to FIG. 1, the recommendations page 50 comprises various details about the listed products (one product shown), and includes buttons for adding each product to an electronic shopping cart, wish list, and/or wedding registry. In this example, the recommendation page 50 also includes a set of controls for rating, indicating ownership of, and indicating a lack of interest in, each listed product).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Bank and Ghoshal with the system and method of displaying, via the user interface, a first graphical user affordance indicating that the primary user account does not want to try a product, a second graphical user affordance indicating that the primary user account has already tried the product, and a third graphical user affordance indicating that the primary user account would the product; receiving, via the user interface, a selection of one of the first graphical user affordance, the second graphical user affordance or the third graphical user affordance; and storing in a database a value for the selection type in association with the primary user account as taught by Donsbach because it would improve the recommendations the recommendation service makes (Donsbach, col. 7 lines 57-59).

Claim(s) 6-7, 13-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bank/Ghoshal/Donsbach as applied to claims 5, 12 and 19 above, and further in view of Spivak et al (US 20120296973 A1).
Claims 6, 13, and 20: The combination of Bank and Ghoshal discloses the claimed invention as applied to claims 5, 12 and 19 above. Bank and Ghoshal do disclose providing recommended items to a user. Bank and Ghoshal do not expressly disclose displaying, via the user interface, one or more products where the primary user account and another user account user both indicated that they would like to try the product but Spivak teaches displaying, via the user interface, one or more products where the primary user account and another user account user both indicated that they would like to try the product (see [0043]: members may be organized by attribute, such as willingness to try new foods).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Bank and Ghoshal with the system and method of displaying, via the user interface, one or more products where the primary user account and another user account user both indicated that they would like to try the product as taught by Spivak because it would “allow[s] at least two individuals (also known as "multiples") in a network to connect with other multiples based on a common interest in the mutual profile” (Spivak, [0019]).
Claims 7, 14 and 21: The combination of Bank, Ghoshal and Spivak discloses the claimed invention as applied to claims 6, 13 and 20 above. Spivak further discloses creating an electronic event record indicating a particular date and time to meet at a restaurant to try a product, wherein the product is a menu item of the restaurant, and wherein both the primary user account and another user account have indicated they would like to try the menu item (see [0073]: At block 312, the system creates an event with members of the blended profile and entities selected by the blending algorithm. Through the various modules described in FIG. 2A, the system performs the necessary functions to arrange, schedule, and/or notify the members that were matched by the blending algorithm of the possibility of an event. In one embodiment, an event request and/or confirmation is sent to each member and the member has a choice to opt-in or to decline the invitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shah (US 10679264 B1) discloses in scoring restaurants, linked social networks' friend lists can be used when calculating the weighted average reviews users see, to give more importance to the reviews from users in their social networks, as described in more detail below. In some implementations, reviews from people outside of a user's social network may be ignored altogether.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629